             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

SHAUN ROGERS,                         )
                                      )
Plaintiff,                            )
                                      )
     v.                               )     Case No. 19-00344-CV-W-HFS
                                      )
AE OUTFITTERS RETAIL CO.,             )
                                      )
Defendant.                            )


                          MEMORANDUM TO COUNSEL

      By letter dated August 5, 2019, plaintiff suggests a discovery dispute. In

response, by letter dated August 8th, defendant suggests any dispute has been

resolved, formally or informally. Meanwhile there is a dispositive motion relating

to pleading and plaintiff’s request to amend, perhaps to avoid issues raised in

defendant’s motion. Under the circumstances it would be wasteful to expend

effort to resolve a dispute, which may have been resolved or may be mooted by a

ruling on the pending motions.
        If plaintiff has need for resolution of a discovery dispute in this situation a

motion may be filed, but a ruling on the motion may be deferred until the

pleading issues are resolved.

SO ORDERED.


                                         _/s/ Howard F. Sachs        .
                                         HOWARD F. SACHS
                                         UNITED STATES DISTRICT JUDGE

August 13, 2019
Kansas City, Missouri
